Citation Nr: 0717408	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  94-34 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran honorably served on active service from January 
1973 to December 1975; his active service from May 1980 to 
June 1982 was under other than honorable conditions.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1992 decision of the RO 
that, in part, denied service connection for a psychiatric 
disability.  The veteran timely appealed.

In a March 2000 decision the Board denied service connection 
for a psychiatric disability.

The veteran appealed the March 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2000 order, the Court granted the parties' 
Joint Motion to vacate the Board decision and remand the case 
to the Board.  The Board subsequently remanded this matter 
for additional development.

In a September 2002 decision the Board denied service 
connection for a psychiatric disability.  In February 2005, 
the Court affirmed the Board's decision.

The veteran appealed the February 2005 Court's decision to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In a June 2006 order, the Federal Circuit 
vacated the February 2005 Court's decision, finding that the 
Court improperly accepted the Board's erroneous 
interpretation of statutory and regulatory provisions. The 
Federal Circuit entered its mandate in August 2006, remanding 
the matter to the Court. 

In December 2006, the Court vacated the September 2002 Board 
decision and remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.

REMAND

VA is obliged to provide an examination or obtain an opinion 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran contends that service connection for a 
psychiatric disability is warranted on the basis that his 
psychiatric symptoms first occurred during active service.  
There is conflicting evidence on this matter.  

Service medical records show no treatment for any psychiatric 
disability.  Medical records document psychiatric symptoms 
first in November 1977, and a diagnosis of schizophrenia in 
1978.  Lay affidavits from family members and friends note 
changes in the veteran's behavior and personality during 
service and after service.  

The veteran has also reported that he injured his head during 
basic training, which may have caused his psychiatric 
disability.  The Board notes that the claims file does not 
appear to contain service medical records from the veteran's 
second period of active service.  Upon further review of the 
record, it appears that the request for records should be 
directed to the USAR Unit.   
 
Under these circumstances, the Board finds that the RO or the 
AMC should make another attempt to obtain the veteran's 
complete service medical records from the USAR Unit.  These 
records are essential to the veteran's claim for service 
connection.  See 38 U.S.C.A. § 5103.

The Board also notes that the veteran is receiving Social 
Security benefits based upon disability since April 1981.  
The medical evidence that was used by the Social Security 
Administration to award disability benefits have not been 
obtained.  These records might help determine the onset of 
the veteran's psychiatric disability.  The Court has held 
that when VA is put on notice of the existence of relevant 
SSA records, VA must seek to obtain those records before 
proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 
493, 494 (1992).
 
The veteran's service personnel records reflect that the 
veteran was AWOL from June 13, 1980, through October 6, 1980; 
from January 28, 1981, through August 2, 1981; and from 
August 12, 1981, through April 5, 1982.  The veteran was 
discharged on April 20, 1982, under other than honorable 
conditions.

In November 1999, the Board for Correction of Military 
Records denied the veteran's request for an upgrade of his 
military discharge.  In May 2000, the veteran was informed 
that he had to submit new evidence with any further request 
for an upgrade.

Also in November 1999, a VA examiner indicated that the 
veteran clearly had a significant psychiatric disability when 
accepted for his second period of active service in 1980.  
The examiner opined that the veteran's paranoid delusions 
were probably responsible for the veteran's going AWOL during 
this period of service.  The Board finds that this evidence 
reflects that the veteran may have been suffering from a 
mental health disability, causing him to become AWOL.

The law provides that if it is established that a person in 
the Armed Forces was insane at the time of the commission of 
the offense leading to the discharge, then such person will 
not be barred from receiving benefits.  See 38 U.S.C.A. § 
5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2006).

According to 38 C.F.R. § 3.354(a), the definition of an 
insane person does not include an individual who is 
principally affected by a personality disorder. A personality 
disorder is not a disease or injury for purposes of VA 
disability compensation. See 38 C.F.R. §§ 3.303, 4.9, 4.127 
(2006); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 
VA General Counsel has concluded that behavior which is 
attributable to a substance abuse disorder also does not 
constitute insane behavior under § 3.354(a). VA General 
Counsel also noted that the term "insanity" was more or 
less synonymous with "psychosis."  See VAOPGCPREC 20-97.

Under these circumstances, the Board finds that the veteran's 
claims file should be reviewed by a VA psychiatrist for the 
purposes of obtaining an opinion as to whether or not the 
veteran was insane, as that term is applied in VA regulations 
(noted above), when he went AWOL.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to 
obtain the veteran's complete service 
medical records from the USAR Unit.  The 
AMC or RO should send a copy of each of 
the veteran's separation documents with 
the request.  All records and/or 
responses received should be associated 
with the claims file.    

2.  Ask the veteran for any information 
needed, including USAR Unit and address, 
to obtain the records requested in the 
preceding paragraph.

3.  Obtain copies from the Social 
Security Administration of the 
determination which awarded benefits to 
the veteran and the medical records used 
as a basis to award those benefits.

4.  Forward the claims file to a VA 
psychiatrist for an opinion as to whether 
it is at least as likely as not that the 
veteran was insane, as that term is 
applied in VA regulations (noted above), 
when he went AWOL.  To the extent 
practicable, the psychiatrist should 
identify what specific psychiatric 
disability, if any, was present at the 
time the veteran went AWOL.  If deemed 
necessary by the psychiatrist, the 
veteran should be afforded a VA 
examination in order to resolve these 
questions.

5.  If the veteran fails to report to any 
scheduled examination(s), obtain and 
associate with the record a dated copy of 
any notice to the veteran of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claim on appeal.  If the benefits sought 
on appeal remain denied, issue a 
supplemental statement of the case (SSOC) 
before the claims file is returned to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




